Name: Commission Regulation (EEC) No 936/84 of 5 April 1984 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 4. 84 Official Journal of the European Communities No L 96/ 13 COMMISSION REGULATION (EEC) No 936/84 of 5 April 1984 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes 1 . In Article 3 the following paragraph is added : '3 . The import price shall be declared on the entry for free circulation and the entry shall be accompanied by all the documents required to verify the price .' 2 . Article 4 ( 1 ) is replaced by the following : ' 1 . The following factors shall constitute the import price : (a) the fob price in the country of origin ; and (b) transportation and insurance cost up to the place of entry into the customs territory of the Community.' 3 . Article 4 (3) is replaced by the following : '3 . If the invoice presented to the customs autho ­ rities has not been drawn up by the exporter in the country in which the products originated or if the authorities are not satisfied that the price declared reflects the fob price in the country of origin , the competent authorities of the Member State shall take the necessary measures to determine that price, in particular by reference to the importer 's re-sale price .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Article 3 ( 1 ) of Commission Regulation (EEC) No 2742/82 (5), as last amended by Regulation (EEC) No 57 1 /84 (6), lays down provisions on customs import formalities for dried grapes ; whereas it should be specified that the import price must be declared on the entry for free circulation and that all relevant documents must be presented to the customs authori ­ ties ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 2742/82 defines the import price ; whereas this definition should be amended to avoid evasion of the import price ; whereas, as a consequence of this amendment, Article 4 (3) must be adjusted, HAS ADOPTED THIS REGULATION : Article I Regulation (EEC) No 2742/82 is hereby amended as follows : Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . 2 OJ No L 118 , 5 . 5 . 1983 , p. 16 . (3) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (4) OJ No L 263, 19 . 9 . 1973, p. 1 . (5 ) OJ No L 290, 14 . 10 . 1 982, p . 28 . ( «) OJ No L 62, 3 . 3 . 1984 , p . 13 . .